MEMORANDUM DECISION                                                            FILED
      ON REHEARING                                                              Jun 14 2018, 8:43 am


      Pursuant to Ind. Appellate Rule 65(D), this                                    CLERK
                                                                                 Indiana Supreme Court
                                                                                    Court of Appeals
      Memorandum Decision shall not be regarded as                                    and Tax Court
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      Anthony W. Shepard                                        Curtis T. Hill, Jr.
      New Castle, Indiana                                       Attorney General of Indiana

                                                                Angela N. Sanchez
                                                                Supervising Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Anthony W. Shepard,                                       June 14, 2018

      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                33A01-1611-PC-2716
              v.                                                Appeal from the Henry Circuit
                                                                Court.
                                                                The Honorable Kit C. Dean Crane,
      State of Indiana,                                         Judge.
      Appellee-Respondent.                                      Trial Court Cause No.
                                                                33C02-1608-PC-3




      Friedlander, Senior Judge

[1]   The State has petitioned for rehearing of this Court’s decision in Shepard v. State,

      Cause No. 33A01-1611-PC-2716 (Ind. Ct. App. Mar. 22, 2018), in which we

      determined that Anthony Shepard is entitled to an evidentiary hearing on his
      Court of Appeals of Indiana | Memorandum Decision on Rehearing 33A01-1611-PC-2716 | June 14. 2018

                                                                                                         Page 1 of 2
      challenge to the voluntariness of his plea agreement. His guilty plea, and the

      resulting conviction, led to the revocation of his parole. We reversed the post-

      conviction court’s grant of summary disposition in favor of the State and

      remanded for further proceedings. We now grant the State’s petition for

      rehearing for the sole purpose of clarifying what is required on remand but

      affirm our opinion in all respects.


[2]   The State does not challenge the Court’s conclusion that an evidentiary hearing

      is required. Instead, the State argues that the Henry Circuit Court is the wrong

      court to hear Shepard’s claims because he was convicted in Allen County.

      Henry County is merely Shepard’s county of incarceration, so the State asks the

      Court to order Shepard’s petition to be transferred to Allen County.


[3]   We agree with the State. See Miller v. Lowrance, 629 N.E.2d 846, 847 (Ind.

      1994) (“State courts in the counties in which our prisons are located have no

      jurisdiction to examine or review a final judgment of a court of competent

      jurisdiction regular upon its face.”). As a result, we grant rehearing, affirm our

      previous Memorandum Decision, and direct the Henry Circuit Court to transfer

      Shepard’s petition to Allen County for further proceedings.


      Baker, J., and Najam, J., concur.




      Court of Appeals of Indiana | Memorandum Decision on Rehearing 33A01-1611-PC-2716 | June 14. 2018

                                                                                                    Page 2 of 2